Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Chung (US 2018/0204510) in view of Smith (US 2009/0201230).

As to claims 1, 15, Chung (Fig. 8) teaches a pixel circuit for driving a light emitting diode (OLED) to emit light, including: 
a resetting and charging circuit (M3 and M4), configured to reset a capacitor (Cst) connected between a gate electrode of a driving transistor of the pixel circuit and an anode of the LED (Through voltage Vint), and to charge the capacitor; 
a writing circuit (M2), configured to write a data signal (Dm) to the gate electrode of the driving transistor; and 
a driving circuit (M1) including the driving transistor and configured to drive the LED to emit light according to the data signal received from the gate electrode of the driving transistor [0098].

However, Chung does not teach the specifics of the type of transistor. 
On the other hand, Smith teaches wherein, the driving transistor is an oxide thin film transistor (TFT), and other transistors in the pixel circuit are low temperature polysilicon (LTPS) TFTs (P-type transistors are setup as LTPS TFTs and N-type transistors are setup as a-Si TFTs) [0035].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the specific TFT manufacturing of Smith with the display device of Chung because the combination would allow for precise control over the current capacity and longevity components of the pixel circuitry. 

As to claim 9, Chung and Smith teach all the elements of claim 1 above.
.

Claim(s) 2-4, 6, 8, 10, 11, 13, 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Chung (US 2018/0204510) in view of Smith (US 2009/0201230) in view of Kwak (US 8,378,933).

As to claim 2, Chung and Smith teach the elements of claim 1 above.
However, Chung and Smith do not teach a light emitting indication signal.
On the other hand, Kwak (Fig. 2) teaches wherein the driving circuit further includes: 
an input terminal of a light emitting indication signal (En), the capacitor (C2), the driving transistor (M3) and a fourth transistor (M6) connected in series between a device operating voltage VDD (ELVDD) and the anode of the LED (OLED), 
wherein, a gate electrode of the fourth transistor is connected to the input terminal of the light emitting indication signal, and the gate electrode of the driving 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the enable signal and transistor of Kwak with the display device of Chung, as modified by Smith, because the combination would preclude the output of any current to the OLED during non-display periods, increasing display quality. 

As to claim 3, Chung teaches wherein the capacitor connected between the gate electrode of the driving transistor of the pixel circuit and the anode of the LED is a first capacitor (Cst).
However, Chung and Smith do not teach a second capacitor connected between ELVDD and the OLED.
On the other hand, Kwak teaches wherein the driving circuit further includes a second capacitor (C1) connected between the device operating voltage VDD (ELVDD) and the anode of the LED (Connected through M3 and M6).

As to claim 4, Chung teaches wherein the writing circuit includes: an input terminal of a third timing signal (Si), an input terminal of the data signal (Dm), and a second transistor (M2), 
wherein, a gate electrode of the second transistor is connected to the input terminal of the third timing signal, and a source electrode and a drain electrode of the 

As to claim 6, Chung teaches wherein the resetting and charging circuit includes: an input terminal of a first timing signal (CL1), an input terminal of a second timing signal (CL2), a fifth transistor (M3) and a first transistor (M4), wherein, source and drain electrodes of the fifth transistor and source and drain electrodes of the first transistor are connected in series between a reference voltage and the anode of the LED (Connected in series between Vinit and OLED as shown in Fig. 8); 
gate electrodes of the first transistor and the fifth transistor are respectively connected toPage 3 of 9Application No. 16/096,102 Docket No. BOE0039PA the input terminals of the first and second timing signals (Shown in Fig. 8), a point where the fifth transistor and the first transistor are connected is connected to the gate electrode of the driving transistor (Both are connected to, e.g., N1).

As to claims 8, 14, Chung teaches wherein the first transistor, the second transistor, the fourth transistor are all P-type TFTs, and the fifth transistor is an N-type TFT (Shown in Fig. 8); and active signals of the first and the third timing signals and the light emitting indication signal are all low level signals, and an active signal of the second timing signal is a high level signal (Shown in Fig. 9).

As to claim 10, Chung teaches the elements of claim 2 above.
Chung also teaches outputting an active signal of a light emitting indication signal during the fourth period of time, so that the driving circuit drives the LED to emit light 

As to claim 11, Chung teaches the elements of claims 3, 4 above.
Chung also teaches outputting active signals of a third timing signal (Si) and the data signal (D) during the third period of time (Programming), so that the writing circuit writes the active signal of the data signal to the gate electrode of the driving transistor according to the active signal of the third timing signal.

As to claim 13, Chung teaches the elements of claims 3, 4, 6 above.
Chung also teaches outputting an active signal of a first timing signal and an active signal of a second timing signal during the first period of time (CL1 and CL2 during the Initialization period), so that the resetting and charging circuit resets the capacitor according to the active signals of the first and second timing signals; Page 6 of 9Application No. 16/096,102Docket No. BOE0039PA 
continuing providing the active signal of the second timing signal during the second period of time (CL2 during the Threshold voltage compensation period), so that the resetting and charging circuit charges the capacitor according to the active signal of the second timing signal.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 7 are allowable.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
As to claims 1 and 9, Applicant argues that “As the Office Action acknowledges that Chung fails to disclose the specifics of the type of transistor, the Office Action cites Smith in support of the rejection of claim 1. Smith discloses active matrix organic electro-optic devices. According to para. 0035 of Smith, the drive circuitry comprises organic thin film transistors (TFTs) or transistors fabricated in LTPS (Low temperature Poly Silicon). These are generally p-type devices. The active matrix circuitry is fabricated in amorphous silicon, the TFTs are generally n-type. As is the case with Chung, Smith also fails to disclose or to suggest "the driving transistor is an oxide thin film transistor (TFT)".”
Examiner disagrees and contends that the acknowledgement in the Office Action that “Chung fails to disclose the specifics of the type of transistor” was regarding the LTPS characteristics of the transistors of the P-type transistors. Chung already teaches the driving transistor (Fig. 8 – element M1) being an oxide transistor [0149]. The combination of Chung with Smith allows for the P-type transistors in the circuit to be setup as LTPS TFTs, as it is understood that transistors in a circuit can be setup in a variety of configurations.
Thus, the claims are rejected as presented above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691